                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                :
UNITED STATES OF AMERICA,       :     Case No. 2:11-cr-230
                                :
                                :     JUDGE ALGENON L. MARBLEY
                                :
     v.                         :     Magistrate Judge Vascura
                                :
JEROME RABINOWITZ,              :
                                :
        Defendant.              :
                                :
                        OPINION & ORDER

       This matter is before the Court on Defendant’s Motion to Vacate Conviction Based on

Newly Discovered Evidence. (ECF No. 135). Defendant also requests a new trial. For the reasons

set forth below, Defendant’s Motion is DENIED.

                                     I.   BACKGROUND

                                  A. Procedural Background

       Defendant Jerome Rabinowitz was charged with mail fraud, money laundering, wire fraud,

and making false claims. A Grand Jury returned a 46-count Superseding Indictment on January

31, 2012. (ECF No. 23). Specifically, the federal government alleged Defendant was providing

mechanicals parts to the Department of Defense that did not conform to the necessary requirements

and specifications of his government contract. (ECF No. 138 at 2).

       After a trial in August 2012, a jury found Defendant guilty on 39 of 46 counts. (Id. at 4).

Defendant was then sentenced to a term of forty-eight months on each count, to be served

concurrently; three years post-release supervision; and a restitution and special assessment fine of

$520, 924.53. (ECF No. 135 at 2). After sentencing, Defendant filed a notice of appeal, which was

denied by the United States Court of Appeals for the Sixth Circuit. (Id. at 2-3). Defendant
completed his term of incarceration and began serving supervised release on March 16, 2016. (ECF

No. 138 at 4). On December 22, 2017, Defendant filed the instant Motion to Vacate. (ECF No.

135).

                                      B. Factual Background

        During the trial, the prosecution called multiple witnesses who testified about the

fabrication or forgery of various traceability documents. (ECF No. 138 at 3). The traceability

documents were used by Defendant to prove to the Department of Defense that the parts he was

providing conformed to the necessary requirements. (Id.) One of the witnesses was Mr. Salvatore

Grosso, an employee of AVNET Electronics Marketing. (Id.) Mr. Grosso provided parts to

Defendant for the government contracts. (ECF No. 135 at 4). Each time Defendant bid on a

Department of Defense contract, he needed Mr. Grosso to write a letter to verify the high quality

of the parts provided. (ECF No. 138 at 3). Mr. Grosso testified that one letter used by Defendant

while bidding on a contract was fabricated. (Id.) Mr. Grosso testified that while he had provided

similar letters to Defendant on other occasions, the letter in question was not hand-signed by him

and the contents of the letter were written in a different manner than his typical letters. (ECF No.

138 at 3).

        Defendant argues that the testimony of Mr. Grosso was the critical piece of evidence for

the United States developing their theory that Defendant fabricated several traceability documents.

(ECF No. 135 at 4). But for Mr. Grosso’s testimony, Defendant argues, the prosecution would not

have had any evidence of Defendant’s intent to defraud the Department of Defense. (Id.).

        In January 2017, after his release from prison, Defendant coincidentally ran into Mr. Frank

Campos, a former colleague, and the two began discussing the trial. (Id.). Mr. Campos reminded

Defendant that he, Mr. Campos, had witnessed a meeting between Defendant and Mr. Grosso.
(Id.). Mr. Campos told Defendant that he remembered Mr. Grosso’s giving Defendant a letter with

the AVNET heading during the meeting. (Id. at 4). In February 2017, Mr. Campos signed an

affidavit confirming the meeting between Mr. Grosso, Defendant, and Mr. Campos. (Id.).

Defendant also hired a private investigator to meet with Mr. Grosso on two occasions. (Id.).

Although Mr. Grosso did not admit to lying under oath, the private investigator “strongly felt Mr.

Grosso was untruthful in his denials.” (Id.).

          Citing Mr. Campos’s affidavit, Defendant argues this “new evidence” requires his August

2012 conviction be vacated and that he should be granted a new trial. (Id.). Defendant filed a

Motion to Vacate on December 22, 2017. (ECF No. 135). In response, the United States filed a

Motion to Deny Defendant’s Motion on January 11, 2018. (ECF No. 138). The motion is ripe for

review.

                                 II.   STANDARD OF REVIEW

          Under Rule 33 of the Federal Rules of Criminal Procedure, a court may vacate a judgment

and grant a new trial in the interest of justice. The “interest of justice” standard allows for a new

trial where substantial legal error has occurred. United States v. Munoz, 605 F.3d 359, 373 (6th

Cir. 2010).

          Before a court can review a Rule 33 motion on the merits, the Defendant must have filed

the motion before the Rule 33 filing deadline. For a motion based on newly discovered evidence,

the motion must be filed within three years after the verdict or finding of guilty. Fed. R. Crim. P.

33(b)(1). A party filing after the three-year deadline may be granted an extension, however, if the

court finds that the party failed to act due to “excusable neglect.” Fed. R. Crim. P. 45(b)(1)(B).

“Excusable neglect” can be caused by inadvertence, mistake, carelessness, or intervening

circumstances beyond a party’s control. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship,
507 U.S. 380, 388 (1993). A court considers five factors when determining what type of neglect

is “excusable”:

       1.   The danger of prejudice to the non-moving party,
       2.   The length of the delay and its potential impact on judicial proceedings,
       3.   The reason for the delay,
       4.   Whether the delay was within the reasonable control of the moving party, and
       5.   Whether the late-filing party acted in good faith.

Pioneer, 507 U.S. at 395; see also Stutson v. United States, 516 U.S. 193, 196-98 (1996) (applying

Pioneer factors to criminal cases); Munoz, 605 F.3d 359 (applying Pioneer factors to a Rule 33

motion). The third Pioneer factor, “reason for delay,” will always be critical to the inquiry, while

the other factors have relevance in a closer case. Munoz, 605 F.3d at 372.

       If, by the Pioneer factors, the Court makes a finding of “excusable neglect,” then the Court

considers the merits of the motion. To grant a Rule 33 motion on newly discovered evidence, a

defendant must prove four factors: 1. The new evidence was discovered after trial; 2. the evidence

could not have been discovered earlier with due diligence; 3. the evidence is material and not

merely cumulative or impeaching; and 4. the evidence would likely produce acquittal. United

States. v. O’Dell, 805 F.2d 637, 640 (6th Cir. 1986).

                               III.   LAW AND ANALYSIS

                                  A. Timeliness of the Motion

       Defendant’s Motion was filed based on newly discovered evidence. To be timely, it must

have been filed no later than three years after the verdict. Fed. R. Crim. P. 33(b)(1). The jury

delivered Defendant’s guilty verdicts on August 17, 2012. (ECF No. 138 at 4). Defendant filed his

Motion on December 22, 2017, which was five years, four months, and five days after the jury

returned its verdict. (Id. at 5). Therefore, Defendant must prove that this additional delay beyond

the three-year timeline was due to “excusable neglect.” Courts apply the Pioneer factors to
determine if an untimely motion may nevertheless be accepted because of “excusable neglect.”

Each factor will be discussed in turn, although in his motion, Defendant only addresses factor

number three, “reason for delay.”

                           1. Danger of prejudice to the non-moving party

          The United States argues that Defendant’s motion is prejudicial because of the significant

lapse of time since the start of Defendant’s trial. (ECF No. 138 at 6). This lapse of time can cause

memory fading, unavailability of witnesses, and the lowered credibility of witnesses – all

detrimental to the prosecution’s case. (Id.) For his part, Defendant does not address this factor.

This factor, having therefore been conceded by the Defendant, militates in favor of the United

States.

              2. The length of the delay and its potential impact on judicial proceedings

          The Untied States argues that the delay in Defendant’s judicial proceedings between the

initial trial and any new trial would be detrimental to the efficiency and fairness of the judicial

proceedings. (ECF No. 138 at 6). Specifically, the passage of time that leads to memory fading on

the part of Defendant, Defendant’s witnesses, and the prosecution’s witnesses would create an

unfair and inefficient second trial. More importantly, a new trial would conflict with an interest in

finality. The criminal justice system and the public both have an interest in preserving the finality

of judgments. (Id. at 7). Re-opening old cases several years later expends valuable judicial

resources and affects the public’s expectation that the verdict brings the end of the judicial process.

          For his part, Defendant does not address this factor. This factor also militates in favor of

the Untied States.
                                      3. The reason for the delay

       Defendant focuses his motion on this factor. He argues that the reason for the delay was

that he had not had contact with Mr. Campos throughout the trial and his incarceration. (ECF No.

135 at 8). The two individuals had lost touch and Defendant had no contact information for Mr.

Campos. (Id.). In addition, Defendant had forgotten that Mr. Campos was present for at least one

meeting between Defendant and Mr. Grosso. (Id.). Finally, Defendant’s sentence was four years.

(Id. at 9). As a result, he necessarily would have needed more than three years to get back in touch

with Mr. Campos. (Id.). Therefore, Defendant argues the delay should be excused.

       In response, the United States argues that Defendant’s motion not only fails to articulate

any grounds for a finding of excusable neglect but show the opposite: actual fault for the delay.

(ECF No. 138 at 7). Defendant knew that Mr. Grosso was a witness at the trial, and the letter in

question was presented as evidence. (Id.). In fact, the letter was known to the parties in advance of

the trial: the letter was provided in discovery to Defendant on May 9, 2012. (Id. at 3). If Defendant

truly believed that Mr. Grosso’s testimony was inaccurate, Defendant had the opportunity to

conduct his own due diligence and present evidence from Mr. Campos to rebut the prosecution’s

evidence during trial, or at any time during the three-year time limit for newly-discovered

evidence. (Id. at 7). Despite believing that Mr. Grosso’s testimony was vital to the prosecution’s

case, Defendant failed to act upon the information he had. (Id. at 8).

               4. Whether the delay was within the reasonable control of the moving party

       The United States argues Defendant was in control not only of the delay but also the

information that is the “newly discovered evidence.” (ECF No. 138 at 8). Defendant had the

opportunity to consider the letter in question while preparing for trial and to seek evidence from

Mr. Campos to the contrary. In addition, his attorney had the opportunity to cross-examine Mr.
Grosso and challenge the cover letter at trial. (Id.). After the trial, Defendant had 14 days under

Rule 33(b)(2) and three years under Rule 33(b)(1) to make a timely motion to vacate. (Id.). Finally,

because Defendant was personally present at the meeting with Mr. Grosso and Mr. Campos,

Defendant was in possession of the evidence. The government argues this demonstrates

Defendant’s control over the delay in filing.

       In addition, the United States argues that Defendant lost his opportunity to claim this delay

as excusable neglect when Defendant’s counsel waited almost one year between the discovery of

the “new evidence” and the filing of the motion. (Id. at 8). The motion was filed in December

2017, although the meeting happened in January 2017. (Id.). The United States points to Munoz

where the court held the clients accountable for the acts and omissions of their attorney. (Id.). The

Munoz court specifically rejected the idea that it would be inappropriate to penalize clients for the

actions of their attorney, because such a rule would be inconsistent with a system of representative

litigation. Munoz, 605 F.3d at 368. Therefore, the United States argues that the delay – both in

filing the motion and Defendant’s failure to act on information he had – is not excusable neglect.

       For his part, Defendant does not address this factor, which also militates in favor of the

United States.

                        5. Whether the late filing party acted in good faith

       According to the United States, Defendant has filed a motion about an event he participated

in nine years ago, and nearly a year after evidence of the meeting resurfaced. (ECF No. 138 at 9).

The United States argues this is “antithetical to good faith.” (ECF No. 138 at 9). In addition, the

Unite States argues that Defendant has significantly overstated the significance of Mr. Campos’s

statement and the importance of Mr. Grosso’s testimony in his trial. (Id.). The United States argues

that Defendant was not acting in good faith while bidding on Department of Defense contracts and
is also not acting in good faith by submitting this motion. (Id.). Defendant does not address this

factor.

                                  B. Analysis of the Pioneer factors

          The Pioneer factors do not all carry equal weight. The “reason for delay” factor must have

“the greatest import.” Munoz, 605 F.3d at 372 (quoting Lowry v. McDonnell Douglas Corp., 211

F.3d 457, 463 (8th Cir. 2000)).

          By allowing courts to accept late filings due to excusable neglect, Congress contemplated

that such an excuse might be found in cases of “inadvertence, mistake, … carelessness, … [or]

intervening circumstances beyond the party’s control.” Pioneer, 507 U.S. at 388. Defendant’s

delay in finding Mr. Campos and gaining his testimony could be seen as carelessness. The analysis

does not, however, end there. Defendant and his attorney did not file the motion until almost a year

after discovering the evidence. With a three-year timeline on filing a Rule 33(b)(1) motion, counsel

should have known the impact in waiting one year past the statutory deadline to file the motion –

in addition to almost another year after Defendant met with Mr. Campos.

          Defendant’s counsel has been representing him since 2011, including at trial, and could

have seen the effect of Mr. Grosso’s testimony. Although the Munoz Court acknowledged that

Defendant should be held accountable for the actions of counsel, the court also noted that the “your

lawyer, your fault” principle should not be applied as stringently in the criminal context, because

legal traditions reflect a “certain solicitude for [a defendant’s] rights.” Munoz, 605 F.3d at 369.

Mr. Campos’s affidavit was signed in February 2017. Thereafter, it would be counsel’s

responsibility to properly research and timely file the motion. The “district judge is in the best

position to know how long…counsel would require to research and to prepare a new-trial motion

under the circumstances. Munoz, 605 F.3d at 372. The traditional “solicitude” for a defendant’s
rights in criminal cases allows this Court to excuse Defendant for his counsel’s failure to act.

Counsel inexcusably delayed by waiting almost one year to file Defendant’s Motion to Vacate, so

Defendant will not be held responsible for this misstep by counsel.

       Because Munoz encourages solicitude for a defendant’s rights in a criminal case, the delay

of counsel in filing the instant motion will not be held against Defendant. This Court finds that

Defendant has demonstrated “excusable neglect” and so is permitted to file the Rule 33(b)(1)

Motion to Vacate. As a result, this Court will next consider the merits of the motion.

                                     C. Merits of the Motion

       The O’Dell factors must be satisfied to grant a Rule 33 motion on newly discovered

evidence. The four O’Dell factors are: 1. The new evidence was discovered after trial; 2. the

evidence could not have been discovered earlier with due diligence; 3. the evidence is material and

not merely cumulative or impeaching; and 4. the evidence would likely produce acquittal. United

States. v. O’Dell, 805 F.2d 637, 640 (6th Cir. 1986). A new trial is granted only if all four factors

are met.

                          1. The new evidence was discovered after trial

       The first O’Dell factor is satisfied in this case. For matters addressed at trial, if a new

witness’s testimony later becomes available, it is considered not to be new evidence if the

defendant knew of the general tenor of that evidence during trial. United States. v. Booker, 2001

WL 1321536 at *4 (6th Cir. 2001) (citing United States v. Glover, 21 F.3d 133, 138 (6th Cir.

1994)). Here, Defendant is introducing a new witness, and he did not know of the evidence until

after the trial, even though he was a party to the meeting with Mr. Grosso and Mr. Campos.

       Although it could be argued that Defendant should have known the general tenor of the

evidence because he was a party to the meeting with Mr. Grosso and Mr. Campos, the passage of
time invariably leads to memories fading, and it would be unduly harsh to punish Defendant for

failing to recollect this one meeting. Defendant had a chance encounter with Mr. Campos, where

he realized Mr. Campos was a third-party witness to a transaction between Defendant and Mr.

Grosso regarding AVNET. (Id.). Because this new evidence was discovered after trial, the first

O’Dell factor is satisfied.

             2. The evidence could not have been discovered earlier with due diligence

        The second O’Dell factor is also satisfied in Defendant’s case. Defendant did not know

about the alleged perjury of the witness until several years after his trial had ended. (ECF No. 135

at 9). If Defendant had no recollection of the encounter between Defendant, Mr. Campos and Mr.

Grosso, due diligence would not have been able to produce evidence that Defendant himself did

not remember existed.

        By contrast, if Defendant could recall the meeting between the three men, then the evidence

could have been discovered with due diligence, as in Booker. Booker, 2001 WL 1321536 at *5.

There, the defendant knew about the alleged perjury of a witness at trial. Booker’s counsel also

cross-examined the witness and brought up at sidebar the witness’s alleged. Id. Only after trial did

Booker bring in the third-party witness, even though the she knew about the witness the whole

time. Id. Booker is distinguishable from this case, however, because whereas Booker’s counsel sat

on the allegations of perjury that were previously known, the memory of the chance encounter

between the three men was only newly presented to Defendant. The second O’Dell factor is also

satisfied.

                 3. The evidence is material and not merely cumulative or impeaching

        The third O’Dell factor is not met because Mr. Campos’s testimony is impeaching and not

material. Impeaching evidence is circumstantial evidence introduced to demonstrate that a witness
is not telling the truth, is mistaken, or offered incomplete testimony. The evidence here is

impeaching because Mr. Campos’s testimony demonstrates that Mr. Grosso possibly perjured

himself by stating that he never gave Defendant the AVNET letter without a signature. (ECF No.

135-1 at 2). Because the “testimony was offered by [the defendant] merely to impeach [the

witness], and the…O’Dell requirement[s] explicitly disallow evidence that is meant merely to

impeach from qualifying as new evidence,” Defendant fails to meet the third O’Dell factor.

Booker, at *5.

       In addition, Mr. Campos’s testimony is not material. Rather, his testimony is vague and

inconclusive about the letter he saw Mr. Grosso give Defendant. In the affidavit, Mr. Campos

testifies that he “recall[s] seeing Mr. Grosso give [Defendant] a letter that appeared to describe the

authentication for parts that J & W receive from AVNET.” (ECF No. 135-1 at 2). Simply because

Mr. Campos saw Mr. Grosso give a letter that appeared to describe business dealings between Mr.

Grosso and Defendant does not lead to the conclusion that it was the same letter that was in

question during the trial. In fact, the United States pointed out that Mr. Grosso testified that he had

provided verifiable letters to Defendant on earlier occasions. (ECF No. 138 at 3). There is no

conclusive evidence that Mr. Campos observed Mr. Grosso provide the fraudulent letter that was

the source of Mr. Grosso’s testimony during trial. Mr. Grosso’s testimony cannot be deemed

material based on such inconclusive evidence. Therefore, Defendant fails to satisfy the fourth

O’Dell factor.

                              4. The evidence would likely produce acquittal

       Defendant also fails to satisfy the fourth O’Dell factor due to the inconclusive verification

of the specific letter in Mr. Campos’s testimony. Even if Mr. Campos did witness Mr. Grosso give

Defendant the letter in question at trial, such evidence is not significant enough to acquit Defendant
of the 39 charges on which the jury convicted. It is the Defendant’s view that Mr. Grosso’s

testimony is the only evidence the prosecution provided to prove Defendant’s intent to defraud,

and without such testimony a reasonable juror could not have reached the conclusion that

Defendant acted intentionally. (ECF No. 135 at 4, 8). However, the prosecution called 43 witnesses

during the trial and introduced nearly 1,000 exhibits to prove Defendant’s guilt. (ECF No. 138 at

2). Even without Mr. Grosso’s testimony, the jury could have reasonably convicted Defendant on

the basis of the other evidence presented by the prosecution. Therefore, Defendant fails to satisfy

the fourth O’Dell requirement.

       In conclusion, Defendant has failed to prove all four elements of the “newly discovered

evidence” analysis under a Rule 33 Motion.

                                     IV.     CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Vacate is DENIED. As a result, the

United States’ Motion to Deny (ECF No 138) is GRANTED.

   IT IS SO ORDERED.



                                                 s/ Algenon L. Marbley

DATED: March 4, 2019                         ALGENON L. MARBLEY
                                             UNITED STATES DISTRICT JUDGE
